DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 07/15/2022:
Claims 1-4, 6-7, 16-17 are currently examined.  
Claims 5, 8-15 are cancelled.
Claims 16-17 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robisson et al. (US 2013/0292117 A1) (“Robisson” hereinafter) in view of Hayter et al. (US 2016/0258242 A1) (“Hayter” hereinafter), as evidenced by Robisson et al. (US 2011/0086942 A1) (“Ganguly” hereinafter) with respect to claims 1 and 6, also as evidenced by Robisson et al. (US 2012/0175134 A1) (“Auzerais” hereinafter) with respect to claim 3, and Geopolymer Institute (What is a geopolymer? Introduction, cited in the previous office action)(“Institute” hereinafter) with respect to claim 4.

Regarding claim 1, Robisson teaches a method of forming a sand control device (see Robisson at [0001] teaching the disclosure generally relates to wellbore completions, and more particularly to a screen design for sand control, also see Robisson at [0007] teaching the sand screen apparatus comprises a composite, and see Robisson at [0008] teaching the well completion method comprises covering at least one base pipe with a composite), wherein the well completion method comprising covering at least one base pipe with a sand screen comprising a composite is taken to meet the claimed method of forming a sand control device,
prior to introduction downhole (see Robisson at [0008] teaching the method further comprises running the base pipe to a location in a wellbore), thus meeting the claimed the sand control device is formed prior to introduction downhole,
comprising: 
a curable inorganic mixture (see Robisson at [0007] teaching the sand screen apparatus comprises a composite… the composite comprises a base polymer and one or a plurality of reactive fillers, also see Robisson at [0024] teaching composites of rubber and cementitious fillers), wherein the composites of rubber and cementitious fillers or rubber/cement composite is taken to meet the claimed a curable inorganic mixture because cement in the composite is a curable inorganic mixture,
infusing with a degradable material configured to disintegrate upon exposure to an external stimuli (see Robisson at [0031] teaching the composite material… comprises dissolvable or degradable fillers… which are used to create a permeable material after placement in wellbore… the composite material is placed into a wellbore and the dissolvable or degradable fillers… degrade or dissolve in the wellbore, either upon exposure to downhole fluids and temperature or upon exposure to a fluid pumped from the surface leaving pores), wherein the exposure to downhole fluids and temperature or upon exposure to a fluid pumped from the surface is taken to meet the claimed external stimuli; thus the composites comprising rubber and cementitious fillers is infused with a degradable material configured to disintegrate upon exposure to an external stimuli.
Furthermore, the language “configured to” is directed towards the function of the degradable material.  However, the composite comprising rubber and reactive cementitious fillers and dissolvable/degradable fillers as taught by Robisson is expected to be capable of disintegration upon exposure to an external stimuli and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I); 
forming the curable inorganic mixture infused with the degradable material about a tubular (see Robisson at [0008] teaching covering at least one base pipe with a composite), wherein covering is taken to meet the claimed forming, the base pipe is taken to meet the claimed tubular, and the composite is taken to meet the claimed curable inorganic mixture infused with the degradable material; and 
curing the curable inorganic mixture infused with the degradable material (see Robisson at [0021] teaching non-limiting examples, of reactive fillers include cement… which may be used as fillers in rubbers and polymers… these composites when manufactured as foams may be used as a sand screen material… reactive composites which exhibit stiffening upon swelling have been described in recently filed commonly owned patent applications…. United States Publication No.: 2011-086942, entitled “Reinforced Elastomers”… the contents… are herein incorporated by reference), wherein the composite comprising rubber and reactive cementitious fillers or rubber/cement composite is taken to meet the claimed limitations because rubber/cement undergoes a curing process as evidenced by Ganguly (see Ganguly at [0045] teaching example 1… rubber/cement samples, and see Ganguly at [0047] teaching Fig. 5 depicts the change in mass of the hydrating rubber/cement composites over time and indicates the progress of curing).

Robisson does not explicitly teach that the degradable material includes an engineered degradable material.

Like Robisson, Hayter teaches a screen design for sand control apparatus for wellbore completions (see Hayter at [0002] teaching a downhole tool, and see Hayter at [0026] teaching although the tools… are illustrated as balls and movable bodies, other possible embodiments include but are not limited to downhole tools that are a single component, such as… wherein screen protectors are featured in the list).  
Similar to Robisson, Hayter teaches dissolvable or degradable fillers (see Hayter at [0017] teaching in one embodiment, the downhole tool… is made of a material that can disintegrate or degrade when exposed to a target environment… such materials can include a high strength controlled electrolytic metallic material and is degradable by brine, acid, or aqueous fluid), wherein the controlled electrolytic metallic material is taken to meet the claimed degradable material includes an engineered degradable material.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, the controlled electrolytic metallic material is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment.
As such, one of ordinary skill in the art would appreciate that Hayter teaches the controlled electrolytic metallic material, which is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment, and seek those advantages by using it in the composite for sand screen apparatus as taught by Robisson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the controlled electrolytic metallic material as taught by Hayter in the composite for sand screen apparatus as taught by Robisson because it is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment.

Regarding claims 3 and 4, Robisson in view of Hayter teaches the limitations as applied to claim 1 above, and as mentioned, Robisson teaches covering at least one base pipe with a composite (see Robisson at [0008]), which is taken to meet the claimed wherein forming the curable inorganic mixture infused with degradable material about the tubular includes forming a paste… about the tubular (claim 3).
Robisson further teaches non-limiting examples, of reactive fillers include cement… which may be used as fillers in rubbers and polymers… these composites when manufactured as foams may be used as a sand screen material… reactive composites which exhibit stiffening upon swelling have been described in recently filed commonly owned patent applications… U.S. Ser. No. 13/004,442, entitled “Oilfield Apparatus and Method Comprising Swellable Elastomers”… the contents… are herein incorporated by reference (see Robisson at [0021]), wherein the composite comprising rubber and reactive cementitious fillers or rubber/cement composite is taken to meet the claimed wherein the curable inorganic mixture formed from a geopolymer (claim 3); and wherein forming the paste from geopolymer includes forming a paste from an inorganic amorphous network of covalently bonded elements including at least one of silico-oxide (-Si-O-Si-O-) (claim 4).
The cement in the composite meets the claimed curable inorganic mixture formed from a geopolymer (claim 3), as evidenced by Auzerais (see Auzerais at [0036] teaching non-Portland hydraulic cements may also be used, non-limiting examples include… geopolymer cements featured in the list).
The geopolymer taught by Robisson as outlined above meets the claimed wherein forming the paste from geopolymer includes forming a paste from an inorganic amorphous network of covalently bonded elements including at least one of silico-oxide (-Si-O-Si-O-) (claim 4), as evidenced by Institute (see Institute at page 3, paragraph 2 teaching geopolymers comprise following molecular units (or chemical groups): -Si-O-Si-O- siloxo, poly(siloxo)).

Regarding claim 6, Robisson in view of Hayter teaches the limitations as applied to claim 1 above, and as mentioned, Robisson teaches non-limiting examples, of reactive fillers include cement… which may be used as fillers in rubbers and polymers… these composites when manufactured as foams may be used as a sand screen material… reactive composites which exhibit stiffening upon swelling have been described in recently filed commonly owned patent applications…. United States Publication No.: 2011-086942, entitled “Reinforced Elastomers”… the contents… are herein incorporated by reference (see Robisson at [0021]).
The composite comprising rubber and reactive cementitious fillers or rubber/cement composite is taken to meet the claimed wherein curing includes heating the curable inorganic mixture infused with the degradable material, as evidenced by Ganguly (see Ganguly at [0047] teaching the change in mass of the hydrating rubber/cement composites over time… indicates the progress of curing… the water uptake of cement was rapid for the first few hours but slowed as the amount of uncured cement decreased, and see Ganguly at [0055] teaching modulus increase with water aging in an EPDM (or rubber)/cement composite which is aged in water at 80oC), thus the curing includes heating.

Regarding claim 7, Robisson in view of Hayter teaches the limitations as applied to claim 1 above, Robisson further teaches in many hydrocarbon wells, inflowing fluid passes through a sand screen which filters out particulates from the inflowing oil or gas… the sand screen prevents sand from entering the wellbore and reduces damage which may occur by erosion (see Robisson at [0002]), and the sand screen apparatus comprises a composite (see Robisson at [0007]).
Robisson also teaches an embodiment… in use within a wellbore… the wellbore includes an open borehole (102), a production tubing string (104), and a sand screen (106)…. The sand screen (106) is shown positioned in the wellbore (100) adjacent a production formation (114) (see Robisson at [0022] and Fig. 1, also shown below).

    PNG
    media_image1.png
    497
    265
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art the sand screen comprising the composite is positioned around a perforated portion of the tubular because the sand screen (106) is shown positioned in the wellbore (100) adjacent a production formation (114), and a sand screen filters out particulates from the inflowing oil or gas, thus meeting the claimed wherein forming includes positioning the curable inorganic mixture infused with the degradable material about a perforated portion of the tubular.

Regarding claims 16 and 17, Robisson in view of Hayter teaches the limitations as applied to claim 1 above, and as mentioned, Hayter teaches one embodiment, the downhole tool… is made of a material that can disintegrate or degrade when exposed to a target environment… such materials can include a high strength controlled electrolytic metallic material and is degradable by brine, acid, or aqueous fluid (see Hayter at [0017]), meeting the claimed wherein the engineered degradable material comprises an engineered degradable metallic material (claim 16); and wherein the engineered degradable metallic material comprises a controlled electrolytic metallic (CEM) material (claim 17).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robisson in view of Hayter as applied to claim 1 above, and further in view of Azmee et al. (Ultra-high performance concrete: From fundamental to applications, Case Studies in Construction Materials, cited in the previous office action) (“Azmee” hereinafter).

Regarding claim 2, Robisson in view of Hayter teaches the limitations as applied to claim 1 above, and as mentioned Robisson teaches sand screen apparatus comprises a composite… the composite comprises a base polymer and one or a plurality of reactive fillers (see Robisson at [0007]), and composites of rubber and cementitious fillers (see Robisson at [0024]).
Robisson in view of Hayter does not explicitly teach that the curable inorganic mixture is from a High Performance Concrete (HPC), Ultra-High Performance Concrete (UHPC), fiber-reinforced concrete (FRC), and High-Performance Fiber-reinforced concrete (HPFRC).
Like Robisson, Azmee teaches a cementitious material used in oil and gas industry (see Azmee at page 1, Introduction teaching ultra-high performance concrete (UHPC) is an advanced cementitious material with high strength and excellent durability… it offers the potential to become a practical solution to improve the sustainability of buildings and other infrastructure components… for the past two decades, UHPC is gaining increased interest in many countries with usage… wherein oil and gas industry applications are featured in the list), wherein UHPC is taken to meet the claimed the curable inorganic mixture is from… Ultra-High Performance Concrete (UHPC).
Azmee further teaches that UHPC is a relatively new generation of cementitious material with high strength, ductility and durability (see Azmee at page 2, section 2.1, sentence 1), and since UHPC shows very good application prospects, more and more innovative UHPC applications will be seen in the near future (see Azmee at page 10, section 6, last sentence).
Additionally, it has been held that “examples of rationales that may support a conclusion of obviousness include… (B) simple substitution of one known element for another to obtain predictable results… office personnel must articulate the following… (2) a finding that the substituted components and their functions were known in the art” (see § MPEP 2143.I and MPEP 2143.I.B).  In this case, the hydraulic cement taught by Cameron can be replaced/substituted by the UHPC taught by Azmee because UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications in the near future, wherein applications in oil and gas industry is featured.
As such, one of ordinary skill in the art would appreciate that Azmee teaches that UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications in oil and gas industry in the near future, and seek those advantages by replacing the reactive cement filler taught by Robisson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the reactive cement filler taught by Robisson by the UHPC taught by Azmee because UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications in oil and gas industries in the near future.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US 2004/0251033 A1, cited in the previous office action) in view of Robisson and Hayter.
Examiner notes that this is an alternative rejection to the claim 1 rejection as outlined above.

Regarding claim 1,Cameron teaches a method of forming a sand control device (see Cameron at Abstract teaching an improved method for completing wells… cement is injected into the wellbore so as to place a column of cement in the annular region between the tubular and surrounding formation… the cement is then treated so as to imbue greater permeability and/or porosity characteristics… the cement serves to reinforce the sand screen, providing it with both improved physical strength and improved sand filtering ability), wherein the cement is taken to meet the claimed forming a sand control device because the cement provides an improved sand filtering ability,
comprising: 
a curable inorganic mixture (see Cameron at [0074] teaching cement… after cure), wherein cement is taken to meet the claimed curable inorganic mixture because it can be cured, 
infusing with a degradable material configured to disintegrate upon exposure to an external stimuli (see Cameron [0076] teaching the cement includes a particulate solid that is soluble in the presence of a treating fluid), wherein the particulate solid is taken to meet the degradable material, and soluble in the presence of a treating fluid is taken to meet the claimed disintegrate upon exposure to an external stimuli, thus the cement is infused with a degradable material;
Furthermore, the language “configured to” is directed towards the function of the degradable material.  However, the particulate solid as taught by Cameron is expected to be capable of disintegration upon exposure to an external stimuli and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I).
forming the curable inorganic mixture infused with the degradable material about a tubular (see Cameron at [0065] teaching Fig. 7E presents the wellbore of Fig. 7A having been completed… fluids are being produced through the cement column 55 and through the sand screen 100… arrows 15 depict the flow of fluids… into the wellbore 40, and see Cameron at Fig. 7E, illustrating that cement 55 is formed around a tube, taken to meet the claimed tubular); and 
curing the curable inorganic mixture infused with the degradable material (see Cameron at [0074] teaching cement… after cure), thus the cement has undergone the curing process.

Cameron does not explicitly teach that i) the method of forming a sand control device is prior to the introduction to downhole, and ii) the degradable material includes an engineered degradable material.

Regarding i), like Cameron, Robisson teaches a cement serving to reinforce a sand screen (see Robisson at [0001] teaching a screen design for sand control, also see Robisson at [0007] teaching the sand screen apparatus comprises a composite, and see Robisson at [0021] teaching non-limiting examples, of reactive fillers include cement… which may be used as fillers in rubbers and polymers).
Robisson also teaches that the well completion method comprises covering at least one base pipe with a composite… the method further comprises running the base pipe to a location in a wellbore (see Robisson at [0008]).  In summary, Robisson teaches that a method wherein a pipe is covered with a composite comprising a cement first, and then the apparatus is placed in a wellbore, thus meeting the claimed method of forming a sand control device is prior to the introduction to downhole.
In addition, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).  In this case, one of ordinary skill in the art would appreciate that a method for sand control device comprising covering at least one base pipe with a rubber/cement composite first and then the apparatus is placed in a wellbore, and the result would be unexpected, that is the sand screen would be able to filter out particulates from the inflowing oil or gas.
As such, one of ordinary skill in the art would appreciate that Robisson teaches a method wherein a pipe is covered with a composite comprising a cement, and then the apparatus is placed in a wellbore, and seek those advantages by incorporating the step in the cement serving to reinforce a sand screen as taught by Cameron.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to cover a pipe with a composite comprising a cement, and then the apparatus is placed in a wellbore as taught by Robisson in the cement serving to reinforce a sand screen as taught by Cameron because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in this case, the result is that the sand screen would be able to filter out particulates from the inflowing oil or gas.

Regarding ii), as mentioned, Cameron does not explicitly teach the degradable material includes an engineered degradable material.
 Like Cameron, Hayter teaches a screen design for sand control for wellbore completions (see Hayter at [0002] teaching a downhole tool, and see Hayter at [0026] teaching although the tools… are illustrated as balls and movable bodies, other possible embodiments include but are not limited to downhole tools that are a single component, such as… wherein screen protectors are featured in the list).  
Similar to Cameron, Hayter teaches dissolvable or degradable fillers (see Hayter at [0017] teaching in one embodiment, the downhole tool… is made of a material that can disintegrate or degrade when exposed to a target environment… such materials can include a high strength controlled electrolytic metallic material and is degradable by brine, acid, or aqueous fluid), wherein the controlled electrolytic metallic material is taken to meet the claimed degradable material includes an engineered degradable material.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, the controlled electrolytic metallic material is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment.
As such, one of ordinary skill in the art would appreciate that Hayter teaches that controlled electrolytic metallic material is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment, and seek those advantages by using it in the cement serving to reinforce a sand screen as taught by Cameron.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the controlled electrolytic metallic material as taught by Hayter in the cement serving to reinforce a sand screen as taught by Cameron because it is a known suitable material for downhole/wellbore applications that can disintegrate or degrade when exposed to a target environment.



Response to Arguments
Applicant’s amendments that incorporated the limitation “prior to introduction downhole” (see claim 1 lines 1-2) has obviated the 102 rejection based on the teachings of Cameron.  However, upon further consideration, new grounds of rejection are set forth for the amended claim 1, as outlined above, in view of Robisson and Hayter, or alternatively in view of Cameron, Robisson and Hayter.  Since Cameron is still used as a prior art, relevant arguments are addressed below.

Applicant discusses that Cameron teach to form a sand control device including an engineered degradable material about a tubular prior to introduction downhole as described in [0016] and [0017] (see Applicant’s arguments at pages 4 to 5, bridging paragraph).
Examiner acknowledges the arguments and notes that in the rejection in view of Cameron, Robisson and Hayter, as outlined above, Robisson is used to teach the limitation “prior to introduction downhole” and Hayter is used to teach the limitation “engineered degradable material).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735